Title: II. Joint Commission to Negotiate a Peace Treaty, 15 June 1781
From: President of Congress,Huntington, Samuel
To: Adams, John,Franklin, Benjamin,Jefferson, Thomas,Jay, John,Laurens, Henry




15 June 1781


The United States of America in Congress Assembled. To all to whom these presents shall come send Greeting.
Whereas these United States from a sincere desire of putting an end to the hostilities between his most Christian Majesty and these United States on the one part, and his Britannic Majesty on the other, and of terminating the same by a peace founded on such solid and equitable principles as reasonably to promise a permanency of the blessings of tranquility did heretofore appoint the honble. John Adams late a Commissioner of the United States of America at the court of Versailles, late Delegate in Congress from the State of  Massachusetts, and Cheif Justice of the said State, their Minister plenipotentiary with full powers general and special to act in that quality to confer, treat, agree and conclude with the Ambassadors or plenipotentiaries of his most Christian Majesty and of his Britannic Majesty and those of any other Princes or States whom it might concern, relating to the re-establishment of peace and friendship; And Whereas the flames of war have since that time been extended and other Nations and States are involved therein: Now know Ye, that we still continuing earnestly desirous as far as depends upon us to put a stop to the effusion of blood, and to convince the powers of Europe that we wish for nothing more ardently than to terminate the war by a safe and honorable peace, have thought proper to renew the powers formerly given to the said John Adams and to join four other persons in commission with him, and having full confidence in the integrity, prudence and ability of the honorable Benjamin Franklin our Minister Plenipotentiary at the Court of Versailles, and the honble. John Jay late President of Congress and Cheif Justice of the State of New York and our Minister Plenipotentiary at the Court of Madrid, and the honble. Henry Laurens formerly President of Congress and commissionated and sent as our Agent to the United Provinces of the low Countries, and the honble. Thomas Jefferson Governor of the Commonwealth of Virginia, have nominated constituted and appointed and by these presents do nominate constitute and appoint the said Benjamin Franklin, John Jay, Henry Laurens, and Thomas Jefferson in addition to the said John Adams, giving and granting to them the said John Adams, Benjamin Franklin, John Jay, Henry Laurens and Thomas Jefferson or the Majority of them or of such of them as may Assemble or in case of the death, absence, indisposition or other impediment of the others, to any one of them full power and Authority general and special conjunctly and seperately, and general and special command to repair to such place as may be fixed upon for opening negotiations for peace, and there for us, and in our name to confer, treat, agree and conclude with the Ambassadors, commissioners and Plenipotentiaries of the Princes and States, whom it may concern, vested with equal Powers relating to the establishment of Peace, and whatsoever shall be agreed and concluded, for us and in our name to sign and thereupon make a treaty or treaties, and to transact every thing that may be necessary for compleating securing and strengthening the great work of Pacification in as ample form and with the same effect as if we were personally present and acted therein, hereby promising in good faith that we will accept, ratify, fulfil and execute whatever shall be agreed concluded and signed by our said Ministers Plenipotentiary or a Majority of them or of such of them as may assemble or in case of the death, absence indisposition or other impediment of the others by any one of them, and that we will never act, nor suffer any person to act contrary to the same in whole or in any part. In Witness whereof we have caused these Presents to be signed by our President and sealed with his seal.
Done at Philadelphia the fifteenth day of June in the year of our Lord one thousand seven hundred and Eighty one and in the fifth Year of our Independence by the United States in Congress Assembled.

Sam. Huntington President
Witnessed this day by Attest Chas. Thomson secy.

